JUSTICE PINCHAM, dissenting: I dissent. I do not agree with the majority’s conclusion that: “[T]he circuit court correctly ruled that the provisions of ‘An Act to protect workers and the general public from injury or death during construction or repair of bridges and highways within the State of Illinois’ (Act) (Ill. Rev. Stat. 1985, ch. 121, pars. 314.1 through 314.8) do not apply where two-way flow of traffic has been maintained through a highway construction site.” (186 Ill. App. 3d at 563.) Nor do I agree with the majority’s conclusions that: “Other language in section 4, requiring demarcation ‘where vehicles have accessible approach’ to the portion of highway closed to all traffic and placement of suitable signs ‘at a sufficient distance from the closed portion’ of the highway, suggests section 4 was not intended to apply to situations such as the instant case.” (186 Ill. App. 3d at 568.) Moreover, contrary to the majority’s opinion, I am of the opinion that: “[T]he area of a lane on which travel is permitted before traffic in that lane is merged into an adjacent lane constitutes the type of ‘accessible approach’ reasonably contemplated under the Act.” 186 Ill. App. 3d 568. I also disagree with the majority’s illogical interpretations that: “[The Act’s] language is befitting of situations such as where traffic must detour from the regular course of travel due to complete closing off of a thoroughfare [citation] or, possibly, where a highway access ramp permits approach to a length of highway completely closed off for construction.” (Emphasis added.) (186 Ill. App. 3d at 568.) These foregoing interpretations of the Act by the majority simply do not make sense. There is no public vehicular traffic in a highway construction zone “where [that] traffic must detour from the regular course of travel due to complete closing off of a thoroughfare,” or where the highway has been “completely closed off for construction.” (Emphasis added.) 186 Ill. App. 3d at 568. The majority’s contention that “the legislature succeeded in adding to section 2 [of the Act] a further situation necessitating the presence of a flagman[ ] *** where a road is closed to through traffic” (186 Ill. App. 3d at 571) is likewise nonsensical. There is no need for a flagman where a road is closed. There is no traffic on a road that is closed. I differ with and disapprove of the majority’s conclusions that:  “Because two-way traffic was maintained on Roselle Road, plaintiff here can state no liability under section[s] [2, 3 and] 4 of the Act, [and] [2] [t]he unambiguous language of those sections simply does not encompass highway construction situations other than where one-way traffic is maintained or *** where the road is closed to through traffic.” 186 Ill. App. 3d at 571. There is nothing, and the majority has not pointed out anything, in the language of the Act or in its legislative history which justifies the majority’s foregoing unwarranted restricted conclusions and interpretations of the Act. The language of the Act and its legislative history do not sustain the majority’s erroneous and unsupported assertions that: “To interpret the Act in the manner urged by plaintiff here would conceivably extend the Act’s reach, imposing strict liability in tort, to any accident occasioned where construction was being performed on a highway or bridge in Hlinois. [Citation.] The language of the Act does not permit that interpretation.” (186 Ill. App. 3d at 571.) Moreover, plaintiff in the case at bar has not urged such an interpretation. In spite of and converse to the majority’s specious and sanctimonious declaratory declination “to rewrite those provisions [of the Act] to encompass two-way traffic situations in usurpation of legislative prerogative to include such language” (186 Ill. App. 3d at 571-72), nevertheless, that is precisely what the majority has done in the case at bar. The majority has rewritten the Act to exclude the traffic situation in the case at bar, not in usurpation, but rather indeed in violation of and contrary to the legislature’s prerogative, which included such traffic situation. If the legislature had intended to exclude from the Act the “two-way traffic situation” involved in the instant case, it would have, and it certainly could have simply said so. But not having said so, it is not befitting, and it is improper and inappropriate, for this court to say so by a convoluted interpretation of the legislature’s enactment. Plaintiff Constantina Macrito brought this action on behalf of her husband Bruno Macrito, deceased, alleging that defendants,- the Illinois Toll Highway Authority; Plote, Inc., and Plote-Milburn Joint Venture, general contractors; Christian-Roge & Associates, Inc., construction engineers; and Warning Lites of Illinois, Inc., a traffic control company, were guilty of violations of provisions of “An Act to protect workers and the general public from injury or death during construction or repair of bridges and highways within the State of Illinois (Ill. Rev. Stat. 1983, ch. 121, par. 314.1 et seq.) (the Act), which resulted in the death of Bruno Macrito. The allegations of plaintiff’s complaint are adequately set forth in the majority opinion. The facts upon which the allegations of plaintiff’s complaint were based were as follows. On September 13, 1984, between 10:15 and 11 a.m., Bruno Macrito was struck and injured by an automobile driven by defendant Anthony Zaverdas from which he died several days later. At the time of the accident Bruno Macrito was a highway construction laborer working on reconstruction of the Roselle Road bridge over the Northwest Tollway in the Village of Schaumburg. The Roselle Road bridge was being reconstructed under a contract between the defendants Illinois Toll Highway Authority and the Plote-Milburn Joint Venture. The bridge reconstruction was supervised by the tollway’s consulting supervisor, defendant Christian-Roge and Associates, Inc. Defendant Warning Lites was the traffic control subcontractor for the bridge reconstruction work. Roselle Road is divided into three northbound lanes, three southbound lanes and a median area. It is unclear from the record before us whether all northbound lanes of the Roselle Road bridge over the Northwest Tollway were open. It is undisputed, however, that Bruno Macrito was struck in the center southbound lane of Roselle Road, which, like the right, westernmost southbound lane was open for traffic, and that the left, easternmost southbound lane was barricaded and closed to traffic. The southbound lanes and the traffic conditions at the time and place of Bruno Macrito’s fatal accident were witnessed and described by the testimony of Larry Newby. Newby was driving his Ford pickup truck southbound on Roselle Road toward the Roselle Road bridge over the Northwest Tollway. From a distance of approximately 500 feet from the bridge overpass, Newby noticed that the southbound traffic ahead of him was “braking and merging to the right.” It appeared to Newby that the southbound traffic ahead of him was “closing together” or “starting to bottleneck” as it approached the bridge. The left, easternmost southbound lane was closed by a series of tapered barricades which required vehicles in the left lane to merge into the center southbound lane. Newby merged into the right, westernmost southbound lane before he got to the bridge, proceeded onto the bridge, and stopped his vehicle behind a line of vehicles in that lane. Apparently other vehicles ahead of him in the left, easternmost southbound lane were having difficulty merging to the right into the center southbound lane. Newby related that the tapering of the barricades on the bridge blocking out the left, easternmost southbound lane and compelling the traffic in that lane to merge into the center southbound lane was “more severe” than Newby had seen at any other road construction site. After Newby stopped his vehicle, he noticed that road construction machinery was being maneuvered in the median area and in the closed and barricaded left, easternmost southbound lane. Newby also saw Bruno Macrito standing in front of the stopped line of vehicles in the right, westernmost southbound lane. Bruno Macrito was standing on top of the overpass or bridge of Roselle Road over the Northwest Expressway and had his right hand on the hood of the stationary automobile at the front of the right, westernmost southbound lane of vehicles. Macrito, while gesturing with his left hand, was talking to some of his co-workers who were on the shoulder of the southbound traffic lanes. Newby “was in the right lane on the incline of Roselle Road just before it peaked *** not quite to the crown of the bridge.” Just before the occurrence, Macrito stepped approximately three feet into the middle lane, while simultaneously turning to face the southbound traffic. It was at this point that he was struck by the automobile driven by defendant Anthony Zaverdas. Newby estimated the speed of Zaverdas’ automobile to have been between 40 and 45 miles per hour. Newby testified that there were no signs on Roselle Road warning of lane closures and that there were no flagmen to slow, stop or otherwise direct traffic. Plaintiff’s complaint alleged that defendants willfully violated the terms and provisions of the Act. Defendants filed motions for summary judgment contending that the Act had no application to the Roselle Road overpass because it, the road under construction, was not completely closed. The trial court granted defendants summary judgment on counts III and IV of plaintiff’s complaint on the ground urged by defendants, that the Act was inapplicable because the road under construction, the Roselle bridge, was not completely closed. This case involves an interpretation of “An Act to protect workers and the general public from injury or death during construction or repair of highways and bridges in the State of Illinois.” (Ill. Rev. Stat. 1983, ch. 121, par. 314.1 et seq.) The purpose of the Act is clearly, fully and unequivocally expressed in the title of the Act, as stated. The first section of the Act (Ill. Rev. Stat. 1983, ch. 121, par. 314.1) provides that all construction work upon bridges or highways shall be performed and conducted so that two-way traffic will be maintained when safe and practical and that one-way traffic will be maintained when two-way traffic is not safe and practical or when the highway is obstructed, “unless the authorized agency in charge of said construction directs the road be closed to all traffic.” Ill. Rev. Stat. 1983, ch. 121, par. 314.1. Section 4 of the Act provides: “Any portion of highway or bridge which is closed to all traffic shall be marked at each place where vehicles have accessible approach to such portion of highway or bridge, and at a sufficient distance from the closed portion of such highway or bridge shall be marked with an adequate number of safe, suitable, and proper warning signs, signals or barricades as set forth in the Manual of Uniform Traffic Control Devices for Streets and Highways published by the Department of Transportation so as to give warning to approaching motorists that such portion of bridge or highway is closed and unsafe for travel.” (Emphasis added.) Ill. Rev. Stat. 1983, ch. 121, par. 314.4. It is provided in section 6 of the Act: “Any contractor, subcontractor, or his *** authorized agent or driver of any motor vehicle who knowingly or willfully violates any provision of this Act, shall be responsible for any injury to person *** occasioned by such violation, and a right of action shall accrue to any person injured for any damages sustained thereby; and in case of loss of life by reason of such violation, a right of action shall accrue to the surviving spouse of the person so killed *** for a like recovery of damages sustained by reason of such loss of life.” Ill. Rev. Stat. 1985, ch. 121, par. 314.6. Plaintiff alleged that at the time and place where Bruno Maerito was struck, a “portion of’ the highway or bridge, one lane of the highway, was closed to traffic for construction, that the provisions of the Act were therefore applicable and that the defendants willfully violated the Act by failing to provide appropriate warning signs, barricades, flagmen or both. As authority for the erroneous conclusion that the Act does not apply “where two-way flow of traffic has been maintained through a highway construction site,” the defendants, the trial court and the majority in the case at bar mistakenly rely on Andrews v. Marshalls of Oak Lawn, Illinois, Inc. (1988), 173 Ill. App. 3d 162, 527 N.E.2d 430, Eggers v. H.W. Lochner, Inc. (1987), 157 Ill. App. 3d 822, 510 N.E.2d 1022, Filipetto v. Village of Wilmette (1985), 135 Ill. App. 3d 781, 482 N.E.2d 358, and Dodson v. Shaw (1983), 113 Ill. App. 3d 1063, 448 N.E.2d 188. Although each of the foregoing decisions is cited in the majority opinion, neither is therein discussed. Understandably so. Neither correctly supports the majority’s aforesaid erroneous interpretations and conclusions. Dodson is readily distinguishable from the instant case. In Dodson, the court was not called upon to decide whether the Act applied “where two-way flow of traffic has been maintained through a highway construction site,” the issue presented here. In Dodson, it was undisputed that no portion of the highway was closed or under construction and the provisions of the Act therefore were really not involved. In Dodson, all of the construction work had been completed and all barricades and warning signs had been removed from the road construction site. The plaintiffs were injured when the plaintiff driver, under the influence of drugs and alcohol, drove his automobile off the highway into a bridge abutment when he became confused by old, inaccurate markings on the pavement. Nevertheless, the Dodson court stated and concluded wholly from gossamer cloth and in the complete absence of any citation of decision or other authority, and also without even any supportive interpretative discussion of the Act, that: “In our opinion the act does not apply to the plaintiff’s claimed violations of the Act at the Camp Creek construction site at the time of the accident. The act’s purpose is to protect workmen and the general public from injury or death during construction or repair of bridges and highways within the State of Illinois. *** Although we acknowledge that the act, as a safety statute, is to be liberally construed [citation], we cannot ignore the plain language of the act. It is obviously concerned with the unusually dangerous situation where a highway is closed altogether. (Ill. Rev. Stat. 1981, ch. 121, pars. 314.2, 314.3), or there is only one lane of traffic for use by vehicles traveling in opposite directions. [Citation.] Neither situation was present at Camp Creek, where two-way traffic was maintained at all times, and the statute is, therefore, inapplicable.” (Emphasis added.) 113 Ill. App. 3d at 1067. The Dodson court neglected to point out any, or which, provision of “the plain language of the act” that was “obviously concerned with the unusually dangerous situation where a highway is closed altogether.” (Emphasis added.) (113 Ill. App. 3d at 1067.) Moreover, a highway which is closed altogether is not usually dangerous from public vehicular traffic. A highway which is closed altogether is not dangerous at all. There is no public vehicular traffic on a highway that is closed altogether. As stated, the language of the Act and its legislative history do not support or justify such a restricted interpretation concocted by the Dodson court and the majority in the case at bar. The surreptitious motive for the Dodson court’s limiting interpretation of the Act is disclosed in the following language of the Dodson court: “Should we adopt plaintiff’s construction of the act, it would be applicable to almost any accident that one could conceive that occurred while construction work of some sort was being performed on any highway or bridge in this State, even though at the time of the accident the roadway was open to two-way traffic.” 113 Ill. App. 3d at 1068. Like the Dodson court, the majority in the case at bar was also improperly concerned with, incorrectly influenced by and unduly persuaded because: “To interpret the Act in the manner urged by plaintiff here would conceivably extend the Act’s reach, imposing strict liability in tort, to any accident occasioned where construction was being performed on a highway or bridge in Illinois.” (186 Ill. App. 3d at 571.) These improperly considered inapt concerns of the Dodson court and the majority in the instant case were appropriate considerations only of the legislature and not of the court. Moreover, it is ludicrous to suppose, particularly in the complete absence of any supportive statutory language or legislative history, that the legislature in enacting “[A]n Act to protect workers and the general public from injury or death during construction or repair of bridges and highways within the State of Illinois” (Ill. Rev. Stat. 1983, ch. 121, par. 314.1 et seq.) intended to protect the public and construction workers from public vehicular traffic accident hazards on completely closed public highway construction sites, where no such hazards exist, but did not intend to protect them from such extremely hazardous two-way traffic highway construction sites. The mere statement of the proposition exposes its preposterousness. The majority is compelled to confess, “We also realize the hazardous nature of highway construction is not lessened where two-way traffic is maintained around that activity.” 186 Ill. App. 3d at 571. The majority’s interpretation and construction of the Act not only fails to support and give meaning to the legislature’s expressed purpose of the Act, “to protect workers and the general public from injury or death during construction or repair of bridges and highways within the State of Illinois” (Ill. Rev. Stat. 1983, ch. 121, par. 314.1 et seq.), but also, and more importantly, the majority’s interpretation affirmatively defeats the Act’s expressed purpose, as does Dodson. So does Filipetto v. Village of Wilmette (1985), 135 Ill. App. 3d 781, 482 N.E.2d 358, cited by the majority. In Filipetto, like in Dodson, unlike in the instant case, no portion of the road or bridge was closed and there was no road or bridge construction. In Filipetto, there was simply an obstruction, an air compressor, at the curb of a residential street, into which plaintiff collided while riding his bicycle. Plaintiff brought suit under the Act to recover for the injuries he sustained from the collision. The defendant contractor who placed the compressor in the street argued that the placement and location of the compressor was not the proximate cause of plaintiff’s injuries. Defendant, the Village of Wilmette, contended that it was not a highway or bridge construction contractor within the meaning of the Act. The trial court granted the village and the contractor summary judgment. This court obsessively, but just as inappropriately, followed Dodson and affirmed, simply stating, in total, regarding applicability of the Act: “Plaintiff also contends that the trial court erred in granting judgment on his claims under the road construction injuries act contained in counts III and IV. The trial court held that the village was not a contractor within the meaning of the act and that, assuming a violation of the act by Artley [the contractor], the violation was not a proximate cause of plaintiff’s injuries. We need not reach either issue, since under the holding in Dodson v. Shaw (1983), 113 Ill. App. 3d 1063, 1067, 448 N.E.2d 188, 191, the act is only ‘concerned with the usually dangerous situation where a highway is closed altogether [citation], or there is only one lane of traffic for use by vehicles traveling in opposite directions [citation].’ Neither situation is present here, and the trial court properly granted summary judgment in favor of the village and Artley on counts III and IV.” (Emphasis added.) 135 Ill. App. 3d at 786. The Filipetto court, like the Dodson court, did not point out one paragraph, one sentence, one phrase, or one word in the Act from which it concluded or upon which it opined that the Act is only concerned with the usually dangerous situation where a highway is closed altogether, or where there is only one lane of traffic for vehicular traveling in opposite directions. Following Dodson and Filipetto came Eggers v. H.W. Lochner, Inc. (1987), 157 Ill. App. 3d 822, 510 N.E.2d 1022, also cited by the majority in the case at bar, but which likewise is not in point. Eggers drove his car into the rear of a vehicle owned by defendant Lochner parked on the shoulder of Interstate 294. The Lochner employee driver had parked and left the vehicle to inspect the drain and sewer, installed by defendant Peabody Construction, 30 to 75 feet from the shoulder. After pointing out that the road was not closed and all lanes of traffic were in use in Dodson and Filipetto, the Eggers court affirmed the trial court’s summary judgment for the defendant on the grounds: “[BJased on the facts that no work was being done on the roadway when the accident occurred, no lanes of traffic were closed, and the normal flow of traffic had not been interrupted, we agree with the circuit court that the Road Construction Injuries Act is not applicable to PMC and summary judgment was properly entered.” (Emphasis added.) 157 Ill. App. 3d at 827. A majority of this court improperly relied on Dodson, Filipetto and Eggers in erroneously affirming summary judgment in favor of the defendant in Andrews v. Marshall’s of Oak Lawn, Illinois, Inc. (1988), 173 Ill. App. 3d 162, 527 N.E.2d 430, to which Justice Freeman persuasively dissented. In Andrews, plaintiff, while driving northbound in the easternmost lane on Cicero Avenue in Chicago, drove into a barricade which surrounded a filled excavation hole. Cicero Avenue was a north-south highway, with three traffic lanes in each direction. Because of the excavation, the filled hole and the barricade around it, the easternmost lane of northbound Cicero was partially closed. Plaintiff alleged that defendant, who was involved in the excavation work, failed to comply with section 4 of the Act, in that the excavation work constructed a closure of the highway within the meaning of section 4 of the Act. In affirming the trial court’s summary judgment for defendant, the following language of the Andrews majority clearly reveals that it, like the Dodson and Filipetto courts, improperly relied on and was erroneously persuaded by matters and considerations within the exclusive province and concern of the legislature, and not the court: “Were we to accept plaintiff’s interpretation of section 4, the Act would apply to almost any accident which could conceivably occur while construction work of any sort was being performed on the highways and bridges of this State. *** Moreover, because the Act creates a strict liability action for which contributory negligence is not a defense, we believe that the Act should be limited to those unusually dangerous situations which occur when a highway is closed altogether or there is only one lane of traffic available for use by vehicles traveling in opposite directions.” (173 Ill. App. 3d at 166.) Thus, the Andrews majority, like the Dodson and Filipetto courts, improperly interpreted the Act in accordance with those courts’ perceived desired statutory results, rather than in proper accordance with language of the Act and the legislature’s intent as expressed therein. Justice Freeman’s dissenting opinion in Andrews points out that: “In affirming the grant of summary judgment *** the majority has merely followed the misconstruction of the Act first rendered in Dodson ***. *** The Dodson court’s reliance only on sections 2 and 3 of the Act, in determining its applicability and its failure to indicate whether the plaintiff was proceeding under section 4, renders its holding of little value to the proper resolution of the issue here. The misconstruction of the Act by the Dodson court was first followed in Filipetto, on which the majority also relies.” Andrews, 173 Ill. App. 3d at 167 (Freeman, J., dissenting). Justice Freeman concluded in Andrews that the supreme court’s application of sections 4 and 6 of the Act in Vegich v. McDougal Hartmann Co. (1981), 84 Ill. 2d 461, implicitly approved the right of plaintiff in Andrews (and also in the instant case), to proceed under section 4 of the Act. Justice Freeman additionally pointed out that under the majority’s interpretation and application of the Act in Andrews, the broad and salutary purposes of the Act, as expressed by the court in Kreke v. Caldwell Engineering Co. (1982), 105 Ill. App. 3d 213, 433 N.E.2d 1337, require that judges blind themselves to the realities of modern-day traffic speed and congestion. Justice Freeman finally concluded in his dissent in Andrews that the excavation and the barriers surrounding it, which plaintiff struck on Cicero Avenue, were an obstruction on a State highway construction site and the Act therefore applied. I agree with Justice Freeman’s aforesaid statements, interpretations and conclusions. In Vegich v. McDougal Hartmann Co. (1981), 84 Ill. 2d 461, on which the plaintiffs relied in Andrews and Eggers (and in the case at bar), but both of which are ignored by the majority in the case at bar, plaintiff was injured when the southbound car in which he was a passenger and whose driver had been drinking alcohol ran into a vehicle parked in the southbound lane on a highway which had been completely closed for construction repairs. The highway was being converted into a four-lane divided highway, the northbound lanes of which had been completed and were open to two-way traffic. The issue before the supreme court in Vegich was not the applicability of the Act based upon the closure condition of the highway. Rather, the issue in Vegich was whether contributory negligence was an available defense under the Act. The supreme court did not question plaintiff’s right to bring his complaint under the Act, and to that extent it implicitly approved plaintiff’s right to proceed under the Act, where lanes were closed but where there was also two-way traffic, as was also in the case at bar. Thus, the majority’s holding in the instant case is repugnant to the supreme court’s contrary holding in Vegich. The majority’s holding in the instant case is likewise contrary to the supreme court’s holding in Koches v. Chicago & Illinois Midland Ry. Co. (1983), 112 Ill. App. 3d 851, 445 N.E.2d 948, which holding the instant majority and the Dodson and Filipetto courts also ignore. In Koches, an excavated pit covered the entire surface of the road where a railroad crossing had been, for which there were no warning signs or lights to warn motorists of the impending road danger. Plaintiff was injured when his vehicle struck the barricade around the excavation. Plaintiff sued, and the trial court granted the defendant summary judgment on the ground that the term “contractor” as used in the Act did not apply to the defendant Chicago and Illinois Midland Railway Company. The appellate court reversed on the ground that whether a “contractor” referred to in the Act applied to the defendant railroad company was a question of material fact which precluded summary judgment and concluded that the Act could apply to the facts of the case, without resort to the precise road conditions. The majority in the case at bar and the majority in Andrews improperly “emphasize facts irrelevant under section 4 of the Act” (Andrews, 173 Ill. App. 3d at 169), whereas, as Justice Freeman’s dissent points out in Andrews, “the Filipetto court, like the Dodson court, failed to consider the effect of section 4 on the applicability of the Act.” 173 Ill. App. 3d at 167 (Freeman, J., dissenting). The court relied only on section 4 of the Act in Kreke v. Caldwell Engineering Co. (1982), 105 Ill. App. 3d 213, 433 N.E.2d 1337, where the plaintiff motorist was injured on a rural highway leading to a portion of the highway which was closed to all traffic, and held that as a safety statute, it was to be liberally construed. The Kreke court did not limit or condition application of the Act to a road closed to all traffic or to a road with only one lane open for vehicles traveling in opposite directions. The Kreke court concluded: “As noted, the purpose of the act is to protect motorists from injury or death where construction is occurring on a State highway. The purpose and intent of section 4, and the rules of the Manual to which it refers, are to insure that motorists approaching construction areas or obstructions due to construction are given adequate and sufficient advance warning of those conditions. Section 4 mandates advance warning when ‘any portion of highway *** is closed to all traffic.’ The obvious purpose and value of such advance warning is to alert motorists that normal traffic flow and normal traffic conditions may have been changed. It alerts traffic, in advance, to take special caution and pay special attention in proceeding onward.” (Emphasis in original.) Kreke, 105 Ill. App. 3d at 222. The Act expressly applies when “any portion of a highway or bridge” is closed. If the Illinois General Assembly, which fluently speaks, reads, writes and understands the English language, had intended to limit the application of the Act to the conditions in which the highway or bridge was totally closed to all traffic, or to one lane for traffic traveling in opposite directions, it would have said so. But, as stated, if a highway is “closed altogether,” there is no traffic thereon from which traffic hazards may flow. Just as a “portion of’ a road may be obstructed, a “portion of’ a road may be closed. A portion of the Roselle Road bridge, one lane, over the tollway, at which plaintiff Bruno Macrito was injured, was closed within the plain and express language of the Act. The construction of the Act urged by plaintiff should be accepted because such a construction furthers the expressed objectives and purposes of the Act. (Bauer v. H.H. Hall Construction Co. (1986), 140 Ill. App. 3d 1025, 489 N.E.2d 31.) In Bauer, the same court which decided Dodson was once again called upon to interpret the Act. The court then ruled that a bicyclist is entitled to the protections of the Act even though section 4 of the Act refers only to warnings for motorists. In Bauer, the court noted that all sections of a statute should be construed together so as to arrive at a harmonious construction consistent with the purpose of the statute. (140 Ill. App. 3d at 1028.) When the Act is viewed in its entirety and with a view toward furthering the protections which the General Assembly intended to afford workers and the general public at road construction sites, there can be no doubt that the Act applies to the instant case. The Bauer court further noted that when different interpretations of a statute are urged, the court should be guided not only by the language of the Act, but also by the reasons for the enactment and the purposes to be obtained. (140 Ill. App. 3d 1025, 489 N.E.2d 31.) When that is done in the instant case, plaintiff’s proffered interpretation of the Act must be adopted. The legislature clearly intended to provide protection for workers and the general public where hazardous traffic must be moved around or through road construction sites. This legislative intent is evidenced not only by the language of the Act, but also by the provisions of the Manual on Uniform Traffic Control Devices for Streets and Highways, which is incorporated in the Act by reference. The Act was amended effective January 1, 1982, by section 2, which provides that “flagmen shall be equipped with safe, suitable, and proper signal devices as prescribed in the Manual on Uniform Traffic Control Devices for Streets and Highways published by the Department of Transportation.” (Ill. Rev. Stat. 1985, ch. 121, par. 314.2.) The Act was intended to provide protection under these circumstances by requiring compliance with the standards of the manual. The 1973 and 1979 editions of the manual, plaintiff’s exhibit A in the trial court, were prepared by the Department of Transportation pursuant to a mandate from the General Assembly and, as stated, referred to and incorporated in the Act. (Ill. Rev. Stat. 1973, ch. 95½, par. 11 — 301.) The manual states in pertinent part: “[1973] 6-1.1 NEED FOR STANDARDS. Working on or adjacent to roadways while traffic is moving is dangerous. It is dangerous to workmen who are constantly exposed to a stream of vehicular traffic, as well as to the motorist who may suddenly be forced into a situation that he did not or could not anticipate. The relatively high frequency and cost of accidents related to roadway and utility construction and maintenance indicate a need for positive traffic control in areas where work is being performed. A need for stringent traffic control exists under conditions encountered where traffic must be moved through or around road or other construction and maintenance operations. Such conditions, which are essentially temporary, are more dangerous and difficult to control because, to the motorist, they are unexpected and not in accordance with the normal pattern of highway traffic.” (Emphasis added.) “[1979] 6A — 1 NEED FOR STANDARDS. Problems of traffic control occur when traffic must be moved through or around road or street construction, maintenance operations, and utility work. No one standard sequence of signs or other control devices can be set up as an inflexible arrangement for all situations due to the variety of conditions encountered.” (Emphasis added.) The Act requires compliance with the standards of the manual and both are intended to protect workers and the general public in all “areas where [roadway construction] work is being performed.” It is inconceivable that the legislature intended to provide protection for workers and the general public only where traffic must detour around road construction sites, and not for those workers and the general public exposed to the more hazardous condition of traffic moving through road construction sites. The illogical and unjust consequences flowing from such a distorted construction of the Act are legion. For example, a worker on a road which is closed to all traffic and thus no traffic hazards would be entitled to the protections of the Act, while a worker, such as plaintiff Bruno Macrito, exposed to hazardous traffic maneuvering through his work site, would not. Likewise, a motorist who must detour around a road construction site would be protected by the Act, whereas a motorist who must drive through a road construction site, under conditions which are “unexpected and not in accordance with the normal pattern of highway traffic,” would not. Road construction is hazardous by its nature. It is extrahazardous to both the worker and motorist when they must share the same roadway. For the worker, the greatest danger is traffic which must be moved through his work zone. It is not always possible, feasible or advisable to totally close a highway for construction or repair. Indeed, it is difficult to conceive of a situation, other than a rare and extreme emergency, where a limited access facility, such as the tollway, might be completely closed. On the other hand, most motorists have encountered barricades closing one or more lanes of a highway so that construction work can be performed on the closed lane or lanes. Generally, where a highway or bridge is only partially under construction repair, the lane or lanes under construction repair are barricaded and other lanes remain open so that construction and traffic can function simultaneously. Under those conditions, a portion of the highway has been closed and both the workers and the motorists are entitled to the protections of the Act. Such was the obvious intent of the legislature when it enacted the Act. The dominant purpose and objective of the legislation is to prevent the occurrence of accidents at road construction sites, and failing that, to compensate those persons injured by this extrahazardous but required activity. (Vegich v. McDougal Hartmann Co. (1981), 84 Ill. 2d 461.) The Act, a safety statute, must be liberally construed in order to effectuate the intent of the legislature and the purpose of the legislation. (Vegich v. McDougal Hartmann Co. (1981), 84 Ill. 2d 461.) A basic rule of statutory construction is that the words or phrases of a statute are to be given effect in a manner consistent with the intent of the legislature. Bauer v. H.H. Hall Construction Co. (1986), 140 Ill. App. 3d 1025, 489 N.E.2d 31; City of Springfield v. Board of Election Commissioners (1985), 105 Ill. 2d 336. A review' of the Act leads to the inescapable conclusion, that the Act applies when one or more lanes of a highway have been closed so that construction work can be performed. Under this interpretation, both the worker and the motorist are protected by the Act. Plaintiff’s interpretation gives vitality to the plain language of the Act by giving effect to every provision in a manner which brings all sections of the Act together in furtherance of the express purpose of the legislation, “to protect workers and the general public from injury or death during construction or repair of highways and bridges in the State of Illinois.” The majority’s interpretation, which restricts the application of the Act solely to highways or bridges which have been closed altogether to traffic or to single lane traffic in opposite directions, is contrary to the express purpose and objectives of the legislature and its legislation. The following Chicago Sun-Times editorial, Thursday, June 29, 1989, page 46, entitled, “Give road workers a brake,” and the accompanying emblem, “Give ’em a BRAKE Slow Down,” opined on the extreme hazards to construction workers and motorists at highway construction sites: “Ask anyone who works on a road crew if motorists are likely to slow down in highway work zones, and you’ll probably get a big guffaw. Despite warning signs and despite flagmen, some motorists insist on driving through construction and maintenance zones as if nothing were different, as if no one were in danger. And, as a result, people die. Two more died last weekend when a car veered into a work crew on the Calumet Expy. at 115th Street on the Southeast Side. Last year 23 people died in accidents at roadside work sites in Illinois. Some 2,600 people a year are seriously injured in such accidents. In the past five years, there have been 35,000 such accidents. The Illinois Transportation Department has tried a lot of things to reduce the toll. Two months ago it started the ‘Give ’em a Brake, Slow Down’ public information campaign. And it plans to hire more uniformed, off-duty state troopers to patrol work zones in marked cars. Despite such efforts, the message doesn’t seem to get through to people who think that making up a few seconds of their own time in a work zone is more important than someone’s lifetime. But if they’re so interested in their own time, maybe this thought will slow them down: Of the 23 people killed last year in such accidents, 16 were motorists.” The General Assembly of this State nobly sought to rectify highway and bridge construction site hazards to the public and construction workers when it enacted “An Act to protect workers and the general public from injury or death during construction or repair of bridges and highways within the State of Illinois.” (Ill. Rev. Stat. 1985, ch. 121, par. 314.1 et seq.) The judiciary of this State, however, by convoluted and distorted interpretations of the Act in Dodson, Filipetto, Andrews and the instant case, has erroneously undermined and thwarted this much needed, desired and beneficial legislative endeavor. Finally, I am constrained to observe that, contrary to the majority’s assertions, I do not find anywhere in the case at bar that plaintiff concludes that the Act establishes that flagmen are required at every road construction site unless the road has been closed to all through traffic under section 2. Nor do I find any basis for this assertion by the majority. I conclude that the legislature did not intend to limit the protections of the Act solely to a highway, street or bridge which is totally closed, or which is opened only to one lane two-way traffic. In my opinion, the Act is applicable to the instant case, a single lane closure on a multilane highway. The trial court therefore erred in granting summary judgment to the defendants on counts III and IV. Accordingly, I dissent.